                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

KENNETH O'NEAL,                                  )
                                                 )
                 Plaintiff,                      )
                                                 )
       v.                                        )          No. 4:20-cv-1661-ACL
                                                 )
WARREN THOMAS, et al.,                           )
                                                 )
                 Defendants.                     )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. On June 3, 2021, mail that this

Court sent to self-represented plaintiff Kenneth O'Neal was returned without a forwarding

address, and plaintiff has not notified the Court of any change in his address. According to the

Local Rules of this Court, every self-represented party is required to promptly notify the Clerk of

any change in his or her address or telephone number. E.D.Mo. L.R. 2.06(B). "If any mail to a

self-represented plaintiff or petitioner is returned to the Court without a forwarding address and

the self-represented plaintiff or petitioner does not notify the Court of the change of address

within thirty (30) days, the Court may, without further notice, dismiss the action without

prejudice." Id

        In this case, more than thirty days have passed since the mail was returned, and plaintiff

has not notified the Court of a change of address. The Court will therefore dismiss this action,

without prejudice, pursuant to Local Rule 2.06(B).

       Accordingly,

       IT IS -HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.
      IT IS FURTHER ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 4) is DENIED as moot.

      Dated this tf4day of July, 2021.



                                          STEPHENN. LIMBAUGH,JR.°
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                          2
